Citation Nr: 1036546	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  00-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 for 
scarring as a residual of an appendectomy and secondary wound 
closure.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1970 and from December 1990 to September 1991, with additional 
service in the Naval Reserve and the Army National Guard.  The 
Veteran's second period of active duty service encompassed 
service in Southwest Asia. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran appeared for an RO hearing in August 2000 and a Board 
hearing in April 2004.  A transcript of these hearings is 
associated with the claims file.  The Board previously remanded 
this case in August 2004 and May 2006. 
 
The May 2006 remand also addressed the issue of service 
connection for residuals of a right biceps injury, but this claim 
was later granted in an April 2008 rating decision.

In December 2008, the Board remanded the issue on appeal for the 
RO to consider whether the cholecystectomy scar should be rated 
with the appendectomy scarring under Diagnostic Codes 7801 and 
7802. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the period prior to October 23, 2008, the Veteran has 
three superficial scars that are tender and painful on objective 
demonstration. 

2.  For the period from October 23, 2008, the evidence of record 
indicates that the Veteran experiences pain from three scars 
without instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scarring as a residual of an appendectomy and secondary wound 
closure have not been met.  38 U.S.C. §§ 1155, 5107 (West 2002 & 
2009); 38 C.F.R. §§ 3.102, 4.1-4.16, Diagnostic Codes 7801-7805 
(effective August 30, 2002) (2009).

2.  The criteria for a rating of 20 percent for scarring as a 
residual of an appendectomy and secondary wound closure have been 
met.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805(effective 
October 23, 2008) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in after to the 
initial adjudication of his claim in an October 1999 rating 
decision.  The Board notes, however, that this would have been 
both a practical and a legal impossibility, because the VCAA was 
not enacted until November 2000.  Regardless, there is no 
prejudice to the Veteran.  VCAA letters were sent in September 
2004, May 2006, and October 2007.  The VCAA letters indicated the 
types of evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
Thereafter, the Veteran also received notice in pertaining to the 
downstream disability rating and effective date elements of the 
claim, with subsequent adjudication of his claim in a June 2010 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in June 2005, October 
2005, and May 2010.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA medical records, lay 
statements from various people, and statements from the Veteran 
and his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Increased Rating for Scars

The Veteran contends that his current rating for his scars does 
not accurately reflect his level of disability.  Specifically, 
the Veteran states that he experience pain, tenderness, and 
irritation from his scars.  He also stated that a wire suture 
would intermittently erupt from the abdominal scar site, as 
indicated on a July 2001 written statement.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as 
to which of two ratings apply, the higher rating will be assigned 
if the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Veteran's scars for residual of appendectomy and secondary 
wound closure is currently rated under the provisions of 
Diagnostic Code 7804, as 10 percent disabling, effective from 
September 3, 1991.  

Prior to August 30, 2002, Diagnostic Code 7801 provides 
superficial scars, on other than the head, face, or neck, that do 
not cause limited motion and encompass an area(s) exceeding 6 
square inches (38.7 square centimeters) warrants a 10 percent 
rating and a 20 percent rating for area(s) exceeding 12 square 
inches (77.4 square centimeters).  Superficial scars, on other 
than the head, face, or neck, that do not cause limited motion 
and encompass an area or areas at least 144 square inches (929 
square centimeters) warrant a maximum of 10 percent rating under 
Diagnostic Code 7802.  Diagnostic Code 7802 Diagnostic Code 7803 
provides for a maximum 10 percent disability rating for 
superficial scars that are poorly nourished and accompanied by 
repeated ulcerations, while Diagnostic Code 7804 provides for a 
maximum 10 percent disability rating for superficial scars that 
are tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2001).  Diagnostic Code 
7805 notes that a scar may be rated on the basis of limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).  Note (2) further provides that Ratings for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined.

Effective on August 30, 2002 but prior to October 23, 2008, the 
regulations regarding the evaluation of scars were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  
Scars, on other than the head, face, or neck, that are deep or 
cause limited motion are rated as 10 percent disabling if they 
cover an area(s) exceeding 6 square inches (39 square 
centimeters) and 20 percent disabling if they cover an area(s) 
exceeding 12 square inches (77.4 centimeters).  38 C.F.R.§ 4.118, 
Diagnostic Code 7801.  Superficial scars, on other than the head, 
face, or neck, that do not cause limited motion and encompass an 
area or areas at least 144 square inches (929 square centimeters) 
warrant a maximum of 10 percent rating under Diagnostic Code 
7802.  38 C.F.R. § 4.118.  Under Diagnostic Code 7803, 
superficial scars that are also unstable warrant a maximum 10 
percent rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
provides a maximum10 percent rating for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 7805 
provided that other scars could be rated on limitation of 
function of the affected area.  38 C.F.R. § 4.118.  Notes 
differentiated between deep and superficial scars, by explaining 
that deep scars are those with underlying tissue damage.  In 
addition, an unstable scar was specified as one where, for any 
reason, there was frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-
7804.  

On September 23, 2008, Diagnostic Code 7804 was amended, 
effective October 23, 2008.  See 73 Fed.Reg. 54708-01, 54710 
(September 23, 2008).  Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic Codes 
7801 to 7805.   The General Counsel for VA has determined that 
the amended rating criteria, if favorable to the claim, can be 
applied only for the periods from and after the effective date of 
the regulatory change.  However, the Veteran does get the benefit 
of having both the former and revised regulations considered for 
the period after the change was made.  See VAOPGCPREC 3-2000.  
That guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded earlier 
than the effective date of the change in law pursuant to which 
the award is made.  See 38 U.S.C.A. § 5110(g).  Diagnostic Code 
7804 provides a 10 percent rating for one or two scars that are 
unstable or painful and a 20 percent rating for three or four 
scars that are unstable or painful.  Note 1 states that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that 
if one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number of 
unstable or painful scars.  Note (3) provides that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may 
also receive an evaluation under this diagnostic code, when 
applicable.

In this case, the RO has considered his scar disorders under the 
amended criteria in a June 2010 supplemental statement of the 
case (SSOC).  The Board, therefore, will also consider the claim 
under both the former and the amended criteria.  

VA treatment records dated from March 1997 to July 2004 reflect 
complaints of irritation at the abdominal surgical scar site.  

The VA examination dated in June 2005 noted that the Veteran had 
three scars: an appendectomy, appendectomy drain scar, and 
cholecystectomy scar.  The Veteran stated that the appendectomy 
scar still had metal sutures.  He also had a drain scar above the 
appendectomy scar.  He reported that after the cholecystectomy in 
1983, he started to have painful spasms between the two scars 
that lasted approximately 15 to 20 minutes.  The appendectomy 
scar measured 11 cm (length) and 0.5 cm (width).  Dept was 
approximately 2 cm.  There was slight tenderness, but no 
adherence to the underlying tissue or instability.  There was a 
depression of the contour of the surface approximately by 2 cm.  
There was no inflammation, edema, or keloid formation.  The scar 
was hypopigmented with induration of the skin.  There was minimal 
limitation of motion.

The appendectomy drain scar measured 1.5 cm (length) x 0.5 cm 
(width).  The scar was superficial.  There was no adherence to 
the underlying tissue.  The scar was hypopigmented with no 
instability.  There was no inflammation, edema, keloid formation, 
induration, or inflexibility.

The cholecystectomy scar measured 16 cm (length) and 0.5 cm 
(width).  It was a superficial scar with no adherence to 
underlying tissue.  It was nontender and hypopigmented.  There 
was no inflammation, edema, keloid formation, induration, or 
inflexibility.

An October 2005 VA examination reflects complaints of scar pain.  
The Veteran stated that he had to have the suture trimmed 18 
months prior, but that it was not completely removed.  The VA 
examiner noted that there were three scars on his abdomen.  The 
gallbladder scar in the upper right quadrant measured 18 cm 
(length) and 0.75 cm (width).  It was hypopigmented, slightly 
tender to palpation with no significant subcutaneous tissue loss.  
He noted that there were two other scars associated with the 
appendectomy.  The drain scar measured 2 cm (length) and 0.5 cm 
(width).  It was hypopigmented and depressed by 1 mm.  There was 
slight subcutaneous tissue loss.  There was no oozing, draining, 
or ulceration.

His appendectomy scar measured 11.5 cm (length) and 0.75 (width).  
It was hypopigmented and depressed by 4 mm with subcutaneous 
tissue loss.  There was tenderness to palpation, but no oozing, 
draining, or ulceration.

VA treatment records dated from October 2005 to February 2008 
reflect complaints of irritation at the abdominal surgical scar 
site.  

A May 2010 VA examination reflects that the Veteran had three 
scars.  The gallbladder scar measured about 18 cm (length) and 
0.75 cm (width).  The scar was not tender or painful on 
examination.  The scar was noted as superficial with no 
underlying soft tissue damage.  There was no limitation of 
motion, edema, or keloid formation.

The appendectomy scar measured about 11.5 cm (length) and 0.75 cm 
(width) and is about an inch below the drain scar.  The scar was 
tender with some underlying soft tissue damage.  There was no 
skin breakdown, but was slightly hypopigmented.  There was 4 mm 
of subcutaneous tissue loss.

The drainage scar measured about 2 cm (length) and 0.5 cm 
(width).  It was hypopigmented and depressed about 1 cm.  There 
was no skin breakdown, but was slightly hypopigmented.  There was 
4 mm of subcutaneous tissue loss.  He noted that the Veteran had 
intermittent pain.  During a flare-up, the Veteran reported that 
he had to lie down to relieve the pain for several hours.  The VA 
examiner concluded that he was moderately impaired by the pain 
caused by the scars that completely prevent him from working when 
the pain was present.

In various written lay statements, the Veteran contends, in part, 
that his scars were painful and caused cramps.  (See July 2010 
Written Statement).  Further, numerous written statements from 
students attest to the fact that the Veteran had to stop class on 
occasion as a result of the pain and cramping.  (See Numerous 
Written Statement received in November 1999).

Prior to October 23, 2008, the Veteran's scars are most 
appropriately rated under Diagnostic Code 7804.  The Veteran is 
in receipt of the maximum rating allowable under Diagnostic Codes 
7802-7805.  Moreover, a higher rating of 20 percent is not 
warranted under Diagnostic Code 7801 because the scars, combined, 
do not exceed 12 square inches (77.4 square centimeters).  A 
higher rating is also not warranted Diagnostic Code 7805 because 
there is minimal limitation of function of the affected part.

From October 23, 2008, the Veteran's scars are most appropriately 
rated under Diagnostic Code 7804.  Under Diagnostic Code 7804, 
the 20 percent disability rating is warranted because the Veteran 
has three painful scars on his trunk area.  
The Veteran is in receipt of the maximum rating allowable under 
Diagnostic Codes 7802-7805.  Moreover, a higher rating of 20 
percent is not warranted under Diagnostic Code 7801 because the 
scars, combined, do not exceed 12 square inches (77.4 square 
centimeters).  A higher rating is also not warranted under 
Diagnostic Code 7805, which provides for rating scars based on 
limitation of the affected part, because the majority of the 
medical evidence does not show, nor does the Veteran contend, 
that any scars produce limitation of function.

The Board has considered whether the scars cause additional 
functional impairment over and beyond that objectively shown, 
even when his symptoms are most problematic, during flare-ups, as 
indicated in the May 2010 VA examination.  However, the current 
20 percent rating adequately compensates him for the extent of 
his pain, including insofar as its resulting affect on his range 
of motion, if any. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected scars and that the manifestations of the scars 
are not in excess of those contemplated by the assigned rating.  
Simply, there is no indication in the record that the average 
industrial impairment from the scars would be in excess of that 
contemplated by the assigned rating.  Therefore, in absence of 
such factors, the Board determines that the criteria for 
submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

An increased rating in excess of 10 percent prior to October 23, 
2008 for scarring as a residual of an appendectomy and secondary 
wound closure is denied.

An increased rating of 20 percent from October 23, 2008 for 
scarring as a residual of an appendectomy and secondary wound 
closure, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


REMAND

The Court has held that a TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for an increased rating for scars includes a claim for 
TDIU.  

The Veteran related that he was, in essence, precluded from any 
meaningful employment due to his service-connected scars, as 
indicated in a July 2010 written statement.  Specifically, he 
stated that when he worked as a professor he had to stop class 
numerous times due to the pain and cramping from the scars.  And, 
that he has not worked since 2007.  Therefore, the Veteran's TDIU 
claim should be developed and adjudicated on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the TDIU 
claim.  

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit to substantiate 
entitlement to a TDIU and what VA will do.  

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  After obtaining any pertinent, 
outstanding records, schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

3.  After completion of the above 
development, the Veteran's claim for 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


